DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election of Species
Applicant’s election without traverse of Trametinib in the reply filed on December 7, 2022 is acknowledged.
Claims 10 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2022.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (New Rejections)
1) Claim(s) 7, 9, 12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witteck et al. (Hepatolbiliary Pancreat. Dis. Int., 2015).
Witteck et al. disclose that the MEK inhibitor trametinib inhibited pancreatic stellate cells (PSC) proliferation. Activated PSCs proliferate at a high rate, synthesize large amounts of collagen type I and other ECM proteins and express the myofibroblastic marker α-smooth muscle actin (α-SMA). 
Therefore, considering trametinib inhibits PSC proliferation which is responsible for smooth muscle actin, then trametinib would lead to the decrease of smooth muscle proliferation. 
Witteck et al. anticipate the instant claims. 

2) Claim(s) 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zohlnhofer et al. (Molecular Pharmacology, 2004).
Zohlnhofer et al. disclose neointima formation is the leading cause of restenosis. Neointima is caused by proliferation of coronary artery smooth muscle cells (CASMCs) and is associate with infiltration by monocytes. Rapamycin is used to inhibit neointima formation. Rapamycin decreased the gene expression of endothelial monocyte-activating polypeptide-II (EMAP-II) which makes it an EMAP-II inhibitor.  EMAP-II may comprise a mechanism of rapamycin-mediated reduction of the proinflammatory activation of CASMCs. Rapamycin down-regulates genes involved in cell cycle progression, apoptosis, proliferation, and extracellular matrix formation in CASMCs. Rapamycin reduces CASMC proliferation.
Zohlnhofer et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
Claim(s) 7-9, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zohlnhofer et al. (Molecular Pharmacology, 2004) in view Witteck et al. (Hepatolbiliary Pancreat. Dis. Int., 2015).
Zohlnhofer et al. disclose neointima formation is the leading cause of restenosis. Neointima is caused by proliferation of coronary artery smooth muscle cells (CASMCs) and is associate with infiltration by monocytes. Rapamycin is used to inhibit neointima formation. Rapamycin decreased the gene expression of endothelial monocyte-activating polypeptide-II (EMAP-II) which makes it an EMAP-II inhibitor.  EMAP-II may comprise a mechanism of rapamycin-mediated reduction of the proinflammatory activation of CASMCs. Rapamycin down-regulates genes involved in cell cycle progression, apoptosis, proliferation, and extracellular matrix formation in CASMCs. Rapamycin reduces CASMC proliferation.
Zohlnhofer et al. differ from the instant claims insofar as it does not disclose trametinib as the EMAP-II inhibitor.
Witteck et al. disclose that the MEK inhibitor trametinib inhibited pancreatic stellate cells (PSC) proliferation. Activated PSCs proliferate at a high rate, synthesize large amounts of collagen type I and other ECM proteins and express the myofibroblastic marker α-smooth muscle actin (α-SMA). 
It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used trametinib to treat restenosis by reducing smooth muscle proliferation because it is an inhibitor of EMAP-II and EMAP-II regulates smooth muscle proliferation.  

Obvious-Type Double Patenting
1) Claims 7-9, 12 and 17-19 are rejected on the ground of nonstatutory double patenting 0as being unpatentable over claims 1-5 of U.S. Patent No. 7,264,803. The rejection is maintained. Claims 1-5 are cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite treating a condition including pulmonary hypertension with an antagonist of EMAP II. Both sets of claims recited antibodies. The instant claims differ from the patented claims insofar as the patented claims are composition claims and are generic claims. However, the compositions of patent are used to treat pulmonary hypertension as recited in instant claim 8.
Therefore, it would have been obvious to have used the compositions of the patented claims in the method of the instant claims because the compositions of the patented claims are used to treat hypertension.

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.

2) Claims 7-9, 12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,537,757. The rejection is maintained. Claims 1 and 4-5 are cancelled. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite methods of treating a condition with an antagonist of EMAP II. Both sets of claims recite antibodies. The instant claims differ from the patented claims insofar as the patented claims are species and the instant claims are genus claims.
The instant claims are obvious over the patented claims because they encompass the methods recited by the patented claims.

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.

Claims 7-9, 12 and 17-19 are rejected.
Claims 10 and 13-16 are withdrawn.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612